Citation Nr: 0902557	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  03-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for asthma, to include 
consideration as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 20002 and later 
by the Department of Veterans Affairs (VA) Providence, Rhode 
Island, Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in December 2005.  The Board remanded the case for 
additional development in February 2006 and again in 
September 2006.  The requested actions have since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has not been diagnosed as having any of the 
diseases which may be presumed to have been due to exposure 
to herbicides. 

2.  Chronic asthma was not present during service or until 
many years after service, and did not develop as a result of 
any incident during service, including exposure to 
herbicides.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service, and may 
not be presumed to have resulted from herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has met the duty to notify 
the veteran pursuant to the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in September 
2002, September 2003 and October 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence VA would 
attempt to obtain on his behalf.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The letter dated in October 2006 advised 
the veteran regarding potential disability ratings and 
effective dates which may be assigned in the event service 
connection were granted.  The claim was subsequently 
readjudicated.  In addition, because the service connection 
claims are being denied, and no effective date will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all relevant facts have been properly 
developed, and that the duty to assist has been fulfilled.  
The veteran's service records and post-service treatment 
records have been obtained, and the veteran was afforded a VA 
examination.  The veteran testified at a Board personal 
hearing via videoconference.  The Board does not know of any 
relevant evidence that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim; therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  With respect to the claim that the 
veteran's disability is due to exposure to Agent Orange in 
service, the Board notes that the veteran's service personnel 
records show that he had service in Vietnam, so exposure to 
Agent Orange and other herbicide agents may be presumed.  See 
38 C.F.R. § 3.307, 3.309.  Under 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
The disorder claimed by the veteran - asthma - is not among 
those disorders which may be presumed to have resulted from 
such exposure.  There is no indication that the veteran has 
ever been diagnosed with any of the disabilities in the 
presumptive regulation.  Service connection is not available 
on a presumptive basis for asthma as due to Agent Orange 
exposure because it is not listed diseases, and the Secretary 
recently reiterated that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See 72 Fed. Reg. 32395 
(Jun. 12, 2007).  Thus, service connection is not warranted 
on a presumptive basis.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  Where the issue involves such a question of 
medical causation, competent evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records do not provide adequate 
support for his claims.  The veteran's service medical 
records are negative for references to any chronic problems 
involving asthma.  Although there is a record dated in August 
1969 which reflects complaints of a cough for two days, the 
health care provider attributed it to an upper respiratory 
infection.  

On separation, the veteran reported a history of shortness of 
breath and pain and pressure in the chest.  However, he 
denied a history of asthma.  The examiner noted that the 
shortness of breath episodes sounded like hyperventilation.  
The report of a medical examination conducted for the purpose 
of separation from service in June 1970 shows that clinical 
evaluation of all systems was normal.  The nose, sinus, 
lungs, and chest were all clinically normal. 

There are no post service records pertaining to the presence 
of the claimed asthma disorder until many years after 
service.  On his claim form dated in March 2002, the veteran 
reported that he received treatment for asthma from 1987.  
The Board notes that this reported initial treatment was 
approximately 17 years after separation from service. 

There is no medical opinion in any record that relates the 
current asthma to service.  A letter dated in September 2003 
from Dr. Bernard Perlman noted that the veteran's problems 
included asthma, and that the veteran had reported being 
exposed to Agent Orange in service, but Dr. Perlman did not 
indicate that there was a link between the Agent Orange and 
the asthma.  

Similarly, a letter dated in June 2005 from James Cavanaugh, 
M.D., indicates that he had treated the veteran for seven 
years for problems including asthma.  He stated, in essence, 
that a portion of the disease was due to allergy, but another 
portion was not due to allergy.  The Board notes, however, 
that the physician did not attribute the asthma to Agent 
Orange, or otherwise link the disorder to service.  

The Board has considered testimony given by the veteran 
during the personal hearing held in December 2005.  The 
veteran recounted that he served in Vietnam for eleven 
months, including areas where Agent Orange was heavily 
concentrated.  The veteran reported having symptoms of 
hyperventilation in service which he attributed at that time 
to nerves.  The veteran stated that he did not really get 
sick until the late 1980's, but that his symptoms were 
similar to what he had in service.  The veteran stated that 
while working for the Postal Service in 1987 he got real sick 
and he thought that it had been brought on by dust.  He 
further stated that he had a current diagnosis of asthma.   
The veteran's own opinion that his current complaints are 
related to herbicide exposure during service is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The only medical opinion to specifically address whether the 
veteran's current asthma is related to service weighs against 
the claim.  The report of a VA examination conducted in 
February 2007 reflects that the examiner noted that the 
veteran stated that he first developed respiratory problems 
while in service.  The examiner noted that the veteran had 
complained of shortness of breath in June 1970 and had been 
diagnosed with hyperventilation syndrome.   The examiner 
further noted that the veteran's respiratory problems really 
became notable in 1987-88 when he also had chronic fatigue.  
Following examination, including pulmonary function testing, 
the diagnoses on the VA examination included asthma (moderate 
persistent).  The VA examiner stated that it appeared to have 
allergic and non allergic triggers.  He further stated that 
it appeared to be distinct from sporadic hyperventilation 
episodes.  The examiner stated that there was no evidence to 
directly link Agent Orange to asthma, and it would be even 
more unlikely to contribute to the immune diathesis that he 
has (asthma, allergic rhinitis/sinusitis) decades later.  In 
an addendum, the examiner reported that he had reviewed the 
claims file.  

Based on the foregoing evidence, the Board finds that the 
veteran's problems with asthma were not present until many 
years after separation from service, are not among the 
disorders which may be presumed to have been due to exposure 
to herbicides, and have not been related by competent 
evidence to his period of service.  Asthma was not diagnosed 
in service, and no competent professional has indicated that 
any symptom noted in service represented asthma.  The only 
competent medical opinion weighs against the claim.  Also, 
there remains a long gap between service and the first post-
service evidence.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Accordingly, the Board finds that asthma was not 
incurred in or aggravated by service, and may not be presumed 
to having been incurred in service or presumed to have 
resulted from herbicide exposure.  For these reasons, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim, and the claim must be denied.  Because 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for asthma, claimed as due to herbicide 
exposure, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


